department of the treasury internal_revenue_service washington d c date number release date cc fip uilc internal_revenue_service national_office field_service_advice memorandum for from subject lon b smith acting associate chief_counsel cc fip this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend docket docket docket area date date date corporation a firm year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref m n o p q avg avg avg avg cc dd ee issue sec_1 whether expenditures incurred by corporation a for acquiring loans should be capitalized rather than deducted in the year incurred in connection with the above issue the court requested respondent to address collateral issues these issues are summarized as follows a is respondent’s position in this case inconsistent with the third circuit's opinion in pnc bancorp b is respondent’s position in this case inconsistent with the government's appellate brief filed in wells fargo c is respondent’s position in this case inconsistent with revrul_99_23 i r b whether expenditures incurred by corporation a for commissions and offering expenses should be capitalized rather than deducted in the year incurred conclusion sec_1 expenditures incurred by corporation a to acquire loans should be capitalized rather than deducted in the year incurred a respondent need not modify its litigating position with respect to the capitalization of loan origination costs in light of the third circuit’s opinion in pnc bancorp b the government’s position as framed on brief in wells fargo relating to certain investigatory costs incurred in connection with the expansion of an ongoing business is not inconsistent with respondent’s position in the case at bar c respondent’s position in this case is not inconsistent with revrul_99_23 expenditures incurred by corporation a for commissions and offering expenses should be capitalized rather than deducted in the year incurred facts docket sec_1 and are consolidated tax_court cases the trial was held in area on date briefs are due with the tax_court as follows respondent’s special brief to address objections to petitioners’ proposed findings_of_fact by date and respondent’s answering brief by date the court also specifically requested the parties to address the impact of certain rulings and pleadings on brief the facts for issue sec_1 and are taken directly from the summary in your incoming request for advice and therefore they may not reflect nuances contained in the factual record consequently you may need to tailor the advice given here to the facts as more fully developed in the record rather than simply lifting language verbatim from this fsa for incorporation in arguments to be made on brief we recommend therefore that both requested findings_of_fact and arguments based on such requested findings be tied as closely as possible to the evidentiary record issue corporation a acquires installment_sales contracts containing embedded promissory notes hereinafter the loans from automobile dealers dealers in connection with used car sales generally the loans relate to bad or marginal credit risk automobile customers customers who typically have difficulty obtaining financing with respect to each sales transaction a contractual arrangement is entered into concurrently and simultaneously between the dealer the customer and corporation a corporation a performs a credit analysis to determine the prospective customer’s financial situation corporation a then determines whether it will provide funding with respect to a particular prospective customer if corporation a decides to provide funding the dealer and the customer enter into the installment_sales contract which contains the embedded promissory note the dealer assigns the note to corporation a as part of this sales transaction there is no pre-existing loan between the dealer and the customer on average the dealer is paid m of the note with the remaining n representing income to corporation one of these factual nuances concerns characterization of the costs at issue as either loan acquisition or loan origination costs we believe that the factual record provides stronger support for the argument that corporation a acquired installment contracts containing embedded installment notes as a purchaser rather than as an originator although we think that the costs at issue are better characterized as acquisition costs this is not entirely free from doubt especially given the inconsistent characterizations accorded to these arrangements by petitioners we assume by this statement you mean that there is no loan in existence prior to the execution of the installment_sale contract by the dealer and the customer a corporation a incurs various expenditures in connection with the origination acquisition of these loans the average maturity of the loans based on the notes’ stated terms were avg and avg for year and year respectively corporation a never sold the loans it acquired_corporation a held the loans for average time periods of avg and avg for year and year respectively corporation a separately listed the loans as assets on its balance_sheet for year the total costs related to the acquisition of the loans were dollar_figurea these costs were comprised of personnel expenses plus a prorated share of overhead expenses corporation a deducted the total amount of these costs on its federal_income_tax return for year for year the total costs related to the acquisition of the loans were dollar_figureb these costs were comprised of personnel expenses plus a prorated share of overhead expenses corporation a deducted only dollar_figurec of these expenses on its federal_income_tax return for year and now seeks an additional deduction of the remaining dollar_figured for financial_accounting purposes corporation a did not currently deduct these costs but instead recovered the costs over the expected life of the subject loans in a manner consistent with the statement of financial_accounting standards no accounting for nonrefundable fees and costs associated with originating or acquiring loans and initial direct costs of leases sfa sec_91 corporation a did not track specific costs associated with each loan application to comply with sfa sec_91 corporation a established a separate ledger account to record fees and costs subject_to deferral for year corporation a currently deducted for federal_income_tax purposes the costs identified by the petitioners as direct loan origination costs described in sfa sec_91 respondent determined these costs were not deductible as ordinary and necessary business_expenses under sec_162 because they were incurred in connection with corporation a’s acquisition of separate and distinct assets ie the loans that had useful lives extending beyond the taxable_year in which such loans were acquired respondent disallowed the deductions claimed by corporation a for certain costs incurred in connection with acquisition of the loans the disallowed deductions pertained exclusively to those costs that corporation a had identified on its books_and_records as direct loan origination costs respondent further determined that these costs should be capitalized under sec_263 and recovered over the lives of the loans through amortization deductions accordingly respondent disallowed corporation a's claimed deductions for loan origination costs in the amount of dollar_figuree for year respondent's adjustment for year was based on the balances in corporation a’s ledger accounts and took into account any amortization or yield adjustment reflected in such accounts a portion of the expenses included in respondent's adjustment are attributable to loans that were ultimately not acquired by corporation a respondent does not dispute the current deductibility of the expenses associated with corporation a’s unsuccessful loans there is a dispute however with respect to the specific amount attributable to these unsuccessful loans petitioners asserted on brief that the costs at issue were incurred by corporation a in connection with the acquisition by purchase of retail installment contracts from automobile dealers petitioners contend that under michigan law corporation a is prohibited from originating loans petitioners however introduced testimony that there are no pre-existing loans prior to the acquisition of the sales installment contracts by corporation a corporation a's audited financial statements for year and year specifically refer to loan origination costs in calculating revenue at trial the court recognized that the costs incurred by corporation a were in the general nature of loan origination costs in connection with the appeal in wells fargo the government conceded that certain costs incurred in investigating the creation or acquisition of a business by a taxpayer already engaged in the active_conduct_of_a_trade_or_business in the same field are currently deductible the concession was based on revrul_99_23 which set forth inter alia the proper treatment of investigatory costs incurred by a taxpayer already engaged in an existing trade_or_business in the same field as the trade_or_business with respect to which the investigatory costs are incurred at the date trial in these three consolidated dockets the court expressed its concern with the respondent’s litigating position in this case in light of the government’s concession on appeal in wells fargo as follows the court i think there’s an issue here and i think both parties need to examine very carefully before you prepare your briefs although respondent would not contest the current deductibility of corporation a’s costs attributable to the unsuccessful loans we believe the deduction is authorized under sec_165 of the code not sec_162 112_tc_89 appeal docketed sub nom wells fargo company and subsidiaries v commissioner no 8th cir date and it’s my impression but i have to say i don’t have norwest in front of me but it is my impression that the government argued at the tax_court that the pre-decisional expenses should be capitalized and yet conceded that issue on appeal -- on the appeal of norwest if so that’s disturbing to this court and it would be further disturbing if the government in this case were to take a position that is inconsistent with its own appeal position tr line through line respondent stated at trial in this case that corporation a’s loan costs were pre-decisional rather than post-decisional in nature tr lines however respondent did not concede that the concession in wells fargo and revrul_99_23 controlled the proper tax treatment of the costs at issue in the case at bar tr issue pursuant to a private_placement memorandum corporation a in year offered dollar_figuref of o subordinated asset-backed cc year notes the securities redeemable by holders dd and ee months after date_of_issue to effectuate the offering of these securities firm a brokerage firm sold the securities on corporation a’s behalf corporation a paid firm a sales commission equal to p of the principal_amount of the securities sold plus q if the holder did not redeem on the first redemption date plus an additional q if the holder did not redeem on the second redemption date a due diligence fee of q was included in the sales commission paid to firm law and analysis issue should be capitalized rather than deducted in the year incurred whether expenditures incurred by corporation a for acquiring loans sec_162 allows a current deduction for an item that is ordinary necessary an expense paid_or_incurred during the taxable_year and made for carrying on any trade_or_business costs that are capital expenditures under sec_263 are not currently deductible sec_263 provides the general_rule that no deduction shall be allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate capital expenditures are generally amortized or depreciated over the life of the relevant asset or where no specific asset or useful_life can be ascertained deducted upon dissolution of the enterprise capitalization takes precedence over the allowance of deductions see sec_161 and sec_261 deductions as exceptions to the norm of capitalization are strictly construed and allowed only when there is a clear provision therefor 503_us_79 quoting 308_us_488 the supreme court in 418_us_1 noted that an expenditure that otherwise might qualify as a currently deductible expense must nevertheless be capitalized if it is incurred in acquiring a capital_asset u s pincite depreciation of equipment used by a public_utility to construct electrical transmission and distribution facilities otherwise deductible under sec_167 required to be capitalized and added to the utility's adjusted_basis in the facilities see also 305_us_79 regular and recurring expenses_incurred by a taxpayer in the business of acquiring securities required to be capitalized as part of the cost of the securities acquired petitioners bear the burden of showing that the costs at issue are not required to be capitalized under sec_263 but rather are currently deductible under sec_162 see indopco u s pincite t c rule a corporation a’s loan costs are required to be capitalized and are not currently deductible regardless of whether such costs are characterized as loan origination costs or loan acquisition costs between their financial books_and_records and filings with the tax_court the petitioners have alternately described the costs at issue both as loan origination costs and as loan acquisition costs the question in this regard is whether for federal_income_tax purposes corporation a in substance originated loans to the customers using the dealers as intermediaries or whether corporation a instead acquired loans originated by the dealers to their customers although the answer a fact pattern similar to the situation in the present case was considered in hansen v 360_us_446 rev’g 258_f2d_585 9th cir aff’g in part and rev’g in part tcmemo_1957_113 although hansen addressed the consequences to the dealer of whether as the seller of the installment contract it was required to include amounts retained from the purchase_price paid_by gmac to establish a dealer’s reserve the appellate court described the substance of the original installment_sale and assignment as follows w hen we get down to what actually happens we find one transaction -- a three-cornered agreement with interrelated obligations of dealer purchaser and finance company instead of being out of the first step of the transaction the trailer sale to the purchaser the finance company dictates the terms of the sale to this question is not free from doubt we believe that these costs are more accurately described as loan acquisition costs because corporation a’s rights against the automobile borrower arose out of the contractual rights that it purchased from the automobile dealer however regardless of whether the costs at issue are characterized as loan acquisition costs or loan origination costs such costs are required to be capitalized under sec_263 because such costs either were incurred in connection with the acquisition of a separate and distinct identifiable asset or served to create or enhance a separate and distinct identifiable asset in addition the costs are required to be capitalized because the costs provide significant future_benefits beyond the taxable_year in which they were incurred distinct a the installment notes acquired by corporation a are separate and identifiable assets the relevant facts and circumstances in this case indicate that the loans acquired by corporation a are distinct and recognized property interests that are generally transferable as evidenced by the dealers’ transfer of them to corporation a the loans were separately listed on corporation a’s balance_sheet as assets the loans also generate income generally in the form of interest over their terms these factors indicate that corporation a’s loans are separate and distinct assets cf 367_f2d_646 8th cir part of premium paid for small loan company was allocable to individual loan assets because corporation a’s loan costs either are incurred in connection with the acquisition of or serve to create or enhance these separate and distinct assets such costs must be capitalized see idaho power supra 403_us_345 b the installment notes acquired by corporation a are capital assets has obligations running to it in the sales contract has a fixed percentage for its finance_charges worked into the sales_price and is as much a part of the substance of the business transaction as the dealer -- whether or not it is the dealer who transfers the title formally to the purchaser apparently for one hundred percent of the purchase_price hansen f 2d pincite quoting 251_f2d_395 5th cir a well-established secondary market exists for automobile loans indicating that such loans are marketable assets with extrinsic value as indicated above expenditures which otherwise might qualify as currently deductible must be capitalized if they are incurred in connection with the acquisition of a capital_asset idaho power u s pincite in american stores company and subsidiaries v commissioner t c no date the tax_court quoted from ellis banking corp v commissioner tcmemo_1981_123 t c m cch aff’d in part and remanded in part on another issue 688_f2d_1376 11th cir cert_denied 463_us_1207 to describe the meaning of the term capital_asset in this context thus an expenditure that would ordinarily be a deductible expense must nonetheless be capitalized if it is incurred in connection with the acquisition of a capital_asset n6 n6 we do not use the term capital_asset in the restricted sense of sec_1221 instead we use the term in the accounting sense to refer to any asset with a useful_life extending beyond one year emphasis added american stores supra pincite quoting ellis banking f 2d pincite and n 11th cir the average maturity term of the loans acquired by corporation a were avg and avg for year and year respectively because the loans acquired by corporation a are clearly capital assets within the meaning of idaho power and its progeny including american stores the costs incurred in connection with their acquisition are required to be capitalized under sec_263 the petitioners implicitly concede that these notes are capital assets in its brief at page where petitioners state that the purchase_price of the installment note is a cost that is required to be and was capitalized c_corporation a’s loan costs are required to be capitalized if characterized as loan acquisition costs a long line of supreme court opinions holds that expenses_incurred in connection with the acquisition of a capital_asset must be capitalized the supreme court in idaho power stated that an expenditure that otherwise might qualify as a currently deductible expense must nevertheless be capitalized if it is incurred in acquiring a capital_asset u s pincite depreciation of equipment used by a public_utility to construct electrical transmission and distribution facilities otherwise deductible under sec_167 required to be capitalized and added to the utility's adjusted_basis in the facilities see also winmill supra regular and recurring expenses_incurred by a taxpayer in the business of acquiring securities required to be capitalized as part of the cost of the securities acquired the requirement that costs be capitalized extends beyond the price payable to the seller to include any costs incurred by the buyer in connection with the purchase such as appraisals of the property or the costs of meeting any conditions of the sale see eg 397_us_572 397_us_580 the internal_revenue_service has long taken the position that costs incurred in connection with the acquisition of a capital_asset must be capitalized in revrul_57_400 1957_2_cb_520 the service held that finders’ fees paid in the form of buying commissions by a bank to brokers and other third parties for their introduction of acceptable applicants for mortgage loans must be capitalized because the commissions are a part of the acquisition_cost of the loans see also revrul_73_580 1973_2_cb_86 revrul_69_331 1969_1_cb_87 petitioners have stated that a majority of the costs at issue were incurred in connection with the acquisition of the installment notes see petitioners’ proposed findings_of_fact nos and because the costs at issue were incurred in connection with the acquisition of installment notes that are separate and distinct capital assets such costs are required to be capitalized under sec_263 d corporation a’s loan costs are required to be capitalized if characterized as loan origination costs if the costs at issue are properly characterized as loan origination costs rather than as loan acquisition costs such costs nevertheless are required to be capitalized under sec_263 because they serve to create or enhance separate and distinct capital assets in lincoln savings supra the court concluded that payments made by the taxpayer into a secondary reserve fund at the federal savings and loan insurance corporation fslic were not currently deductible as ordinary business expenditures following an extensive analysis of the nature of the secondary reserve fund and the premium payments made into it by lincoln savings and other similarly situated fslic-insured institutions the court stated the regulations under sec_263 also support capitalization of the costs at issue sec_1_263_a_-2 of the regulations provides commissions paid in purchasing securities as an example of capital expenditures although petitioner cited this regulation in its brief for the proposition that dealers in securities are permitted to deduct these commissions as ordinary and necessary business_expenses see petitioner’s brief at p the regulation provides only that commissions paid_by a dealer in selling securities may be so deducted what is important and controlling we feel is that the secondary reserve payment serves to create or enhance for lincoln what is essentially a separate and distinct additional asset and that as an inevitable consequence the payment is capital in nature and not an expense let alone an ordinary_expense deductible under sec_162 in the absence of other factors not established here u s pincite if the court finds that corporation a originated the loans the costs at issue clearly served to create or enhance such notes and therefore such costs are required to be capitalized under sec_263 petitioners have stated that corporation a would not fund a transaction unless and until it had reviewed the prospective customer’s credit application reviewed credit reports and performed credit evaluations of the customer’s payment history and creditworthiness see petitioners’ proposed findings_of_fact nos and thus but for incurring these costs corporation a would not have funded these loans the courts have required that similar costs such as appraisals and investigation expenditures be capitalized into the capital_asset to which the cost relates see eg woodward supra ancillary legal accounting and appraisal costs incurred in acquiring an asset required to be capitalized hilton hotels corp supra fees incurred in connection with an appraisal proceeding to value shares of dissenting shareholders in merged corporation required to be capitalized ellis banking supra investigation expenditures directly related to examination of stock acquired capitalized as part of the cost of the stock and strouth v commissioner tcmemo_1987_552 costs of securing potential leases including checking the lessee’s credit reviewing the lease application and drafting the lease documents required to be capitalized e whether characterized as loan acquisition costs or loan origination costs the costs at issue here are required to be capitalized because they provide significant future_benefits beyond the taxable_year in which they are incurred in indopco the supreme court reaffirmed and expanded upon the separate and distinct asset test applied in lincoln savings indopco addressed whether investment banking and legal fees incurred by a target_corporation in support of a friendly takeover were currently deductible the court held these expenditures were required to be capitalized even though the costs did not serve to create or enhance a separate and distinct asset the court clarified that the separate and distinct asset test applied in lincoln savings was not the sole measure for determining whether an expenditure is required to be capitalized stating lincoln savings stands for the simple proposition that a taxpayer’s expenditure that serves to create or enhance a separate and distinct asset should be capitalized under sec_263 it by no means follows however that only expenditures that create or enhance separate and distinct assets are to be capitalized under sec_263 we had no occasion in lincoln savings to consider the tax treatment of expenditures that unlike the additional premiums at issue there did not create or enhance a specific asset and thus the case cannot be read to preclude capitalization in other circumstances in short lincoln savings holds that the creation of a separate and distinct asset well may be a sufficient but not a necessary condition to classification as a capital_expenditure u s pincite the court noted that through specific provisions such as sec_162 and sec_263 the code generally endeavors to match expenses with the revenues of the taxable_period to which the expenses are properly attributable thereby resulting in a more accurate calculation of net_income for tax purposes the court stated that although the mere presence of some future benefit may not warrant capitalization a taxpayer’s realization of future_benefits is undeniably important in determining whether the appropriate tax treatment is immediate deduction or capitalization u s pincite in the instant case the costs were incurred to acquire create or enhance loans which generated interest_income for the corporation a well beyond the close of the taxable_year the future stream of income produced by the loans constitutes the very kind of long-term benefit that the supreme court in indopco held to be indicative of capital expenditures see also 491_us_244 n the important point is whether the taxpayer is investing in an asset or economic_interest with an income-producing life that extends substantially beyond the taxable_year because the costs at issue contribute to the generation of interest_income and provide a long-term benefit that corporation a expects to realize well beyond the taxable_year of the expenditure such costs like the costs at issue in idaho power woodward hilton hotels corp ellis banking and strouth are required to be capitalized subissue a is respondent’s position in this case inconsistent with the third circuit’s opinion in pnc bancorp no as an initial proposition the third circuit’s decision in 212_f3d_822 3d cir rev’g 110_tc_349 does not control respondent’s position in this case because it is factually distinguishable from the present case even if the court finds that the facts of pnc bancorp are not factually distinguishable from the present case we believe that pnc bancorp was wrongly decided by the third circuit and should not be followed in this case furthermore because this case would be appealable to the sixth circuit the tax_court is free here to disregard the third circuit’s opinion cf 54_tc_742 aff'd 445_f2d_985 10th cir background on pnc bancorp pnc incurred costs directly related to the origination of loans including external costs paid to third parties and internal costs paid_by the taxpayer to its employees for the following activities processing a prospective borrower’s loan application evaluating a prospective borrower’s financial condition negotiating loan terms obtaining or creating credit reports and property reports preparing and processing documents appraising property searching title evaluating and recording loan guarantees collateral and security arrangements recording security interests and closing the loan the taxpayer capitalized and amortized these costs for financial_accounting and reporting purposes but currently deducted the costs for tax purposes the taxpayer argued that its costs were currently deductible as ordinary and necessary expenses under sec_162 because the cost sec_1 were recurring expenses in the banking business were integral to taxpayer’s day-to-day banking operations and provided only short-term benefits the taxpayer did not dispute that its loans were separate and distinct assets the tax_court following lincoln savings and indopco held that the taxpayer’s loan origination costs were incurred to create separate and distinct assets ie loans the court also stated that the costs provided long-term benefits in the form of interest_income realized by the taxpayer over the lives of the loans the court required the taxpayer to capitalize and amortize the costs over the lives of the loans in order to accurately measure the taxpayer’s income on appeal the third circuit saw no reasonable distinction between the loan origination costs at issue and other costs the taxpayer incurred as ordinary expenses and held the costs were deductible as ordinary and necessary business_expenses under sec_162 f 3d pincite the court noted that in determining what expenditures qualify as ordinary the court should refer to the common meaning of the term the court found that the costs incurred were normal and routine in the particular business of banking id pincite quoting deputy v du pont supra pincite furthermore because of the regularity of the expenses the court concluded that currently deducting the costs would not distort pnc’s income the third circuit reasoned that pnc’s costs did not create separate and distinct assets within the meaning of lincoln savings because the asset created in lincoln savings existed apart from the taxpayer’s day-to-day business the third circuit further reasoned that unlike the payments in lincoln savings that actually formed the corpus of the asset pnc’s loan origination costs were not part of the principal amounts loaned and therefore did not create or become a part of the loans the court stated that the service’s expansive reading of lincoln savings would require capitalization of costs incurred in connection with or with respect to the acquisition of an asset f 3d pincite the third circuit cited 68_tc_872 aff'd 592_f2d_433 8th cir 505_f2d_1185 10th cir and 558_f2d_721 4th cir together the credit card cases to support its findings that pnc’s costs did not create anything and that such costs were ordinary expenses under sec_162 f 3d pincite finally citing language in the credit card cases the court concluded that the costs were not required to be capitalized under indopco because the costs themselves provided no significant future_benefits f 3d pincite a the third circuit’s opinion in pnc bancorp does not control respondent’s position in this case because it is factually distinguishable from the present case the third circuit’s holding in pnc bancorp that the loan costs at issue were not required to be capitalized hinged on that court’s finding that such costs did not create capital assets ie the originated loans in the present case the petitioners contend that the costs at issue were incurred in connection with acquiring loans as discussed above costs incurred in connection with the acquisition of a capital_asset are clearly required to be capitalized and therefore are not currently deductible because petitioners maintain that corporation a acquired the loans in this case it is not necessary for respondent to show that the costs created or enhanced the loans and the third circuit’s interpretation of the requirements under sec_263 and lincoln savings in pnc bancorp does not apply in this case b the third circuit’s decision in pnc bancorp was wrongly decided and should not be followed assuming the court finds that the facts of pnc bancorp are indistinguishable from the facts of the present case the costs at issue are nevertheless required to be capitalized we believe that pnc bancorp was wrongly decided by the third circuit to arrive at its holding that the costs at issue are currently deductible and are not required to be capitalized the third circuit_court narrowly construed the term create in direct conflict with a number of supreme court cases misinterpreted the term ordinary and instead improperly focused on the regular and recurring nature of the costs as stated above a long series of supreme court opinions hold that expenses_incurred in connection with the creation or acquisition of a capital_asset must be capitalized see eg idaho power supra winmill supra unlike the third circuit’s opinion in pnc bancorp none of these supreme court cases requires as a condition for capitalization under sec_263 that a cost create an asset separate from the taxpayer’s day-to-day business or become an actual part of the asset created or enhanced moreover if an expense that regularly recurs in a taxpayer’s business creates or enhances a separate and distinct asset or provides the taxpayer with a significant future benefit that expense is required to be capitalized under sec_263 see eg sec_263a idaho power supra winmill supra and indopco supra consequently the third circuit’s opinion violates the fundamental principle set forth by the supreme court in indopco that deductions as exceptions to the norm of capitalization are strictly construed and allowed only when there is a clear provision therefor u s pincite quoting deputy v du pont supra pincite i the third circuit’s interpretation of ordinary under sec_162 was improper and conflicts with supreme court precedent by focusing on the common meaning of ordinary the third circuit failed to acknowledge that for federal_income_tax purposes t he principal function of the term ‘ordinary' in sec_162 is to clarify the distinction often difficult between those expenses that are currently deductible and those that are in the nature of capital expenditures 383_us_687 in american stores co the tax_court observed that a particular cost no matter what its type may be deductible in one context but may be required to be capitalized in another context simply because other cases have allowed a current deduction for similar expenses in different contexts does not require the same result here id slip op pincite the fact that a taxpayer incurs expenditures on a recurring basis does not ensure their characterization as ‘ordinary’ if they are incurred in the acquisition of a capital_asset ellis banking v commissioner supra t c m cch pincite citing woodward supra see also winmill supra in discussing the specific costs at issue in ellis banking the tax_court further noted that the fact that petitioners were engaged in the business of acquiring bank stock would not entitle it to deduct such expenditures if the bank stock was a capital_asset and the expenditures were incurred in the acquisition thereof ellis supra t c m pincite the fact that the costs at issue in pnc bancorp served to create new loans makes the fact that they were recurring irrelevant ii the third circuit improperly read sec_263 to require the capitalization of a cost only when that cost creates or enhances an asset that exists apart from the taxpayer’s day-to-day business the third circuit distinguished lincoln savings on the grounds that the asset in that case the secondary reserve fund existed apart from the bank’s day-to-day operations and was distinctly marked as the bank's property sec_263 however does not restrict deductions only for amounts paid that increase the value of property separate from the taxpayer’s day-to-day business sec_263 provides that no deduction shall be allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate emphasis added sec_1_263_a_-2 provides as examples of capital expenditures the cost of acquisition construction or erection of buildings machinery and equipment furniture and fixtures and similar_property having a useful_life substantially beyond the taxable_year emphasis added furthermore the supreme court has never interpreted sec_263 to require capitalization only of costs that create or enhance an asset apart from the taxpayer’s day-to-day business for example in winmill the court held that the taxpayer who was in the business of acquiring securities was required to capitalize regular and recurring expenses_incurred to acquire these securities u s pincite under the third circuit's reasoning expenditures incurred to acquire manufacturing machinery or equipment would arguably be currently deductible because the assets are integral to the manufacturer's daily business operations the regulations under sec_263 however list these costs as examples of capital expenditures and thus they must be taken into account through inclusion in inventory costs or a charge to a capital_account and are therefore not currently deductible see sec_1_263_a_-1 and -2 a iii the third circuit improperly read sec_263 to require the capitalization of a cost only when that cost becomes an actual part of the asset created or enhanced there are numerous instances where recurring expenditures incurred in a business context are not immediately deductible for example wages paid to an assembly line worker at an auto plant clearly recurring and integral to the primary business activity of the auto maker must be capitalized and allocated to the cost of the auto maker’s inventory see sec_1_471-3 the third circuit also reasoned that unlike the payments in lincoln savings that actually formed the corpus of the asset pnc’s loan origination costs were not part of the principal amounts loaned and therefore did not create or become a part of the loans this narrow interpretation of the term create utilized by the third circuit is clearly inconsistent with established precedent and at odds with the plain meaning of create a cost need not become a part of the asset acquired or created in order to be capitalized if this was the case the depreciation of equipment used to construct the electrical transmission and distribution facilities in idaho power would not have been required to be capitalized because that expense does not constitute an actual part of the facilities constructed the third circuit’s application of lincoln savings also ignores the broader language in that case that requires the capitalization of any expenditure that serves to create or enhance an asset iv the third circuit improperly rejected a test for capitalization adopted by the supreme court in idaho power the third circuit reasoned that the tax court's interpretation of the separate and distinct asset test of lincoln savings was inappropriately expansive because it would require capitalization of costs incurred in connection with or with respect to the acquisition of an asset pnc bancorp f 3d pincite this reasoning appears to conflict not only with the supreme court's reasoning in idaho power that when amounts are paid in connection with the construction or acquisition of a capital_asset they must be capitalized but also with the reasoning of other circuit courts that have required capitalization of amounts incurred in connection with the acquisition or creation of assets idaho power supra pincite 831_f2d_1265 6th cir 794_f2d_1157 6th cir 722_f2d_1462 9th cir ellis banking corp supra 570_f2d_382 1st cir 489_f2d_161 5th cir see also a e staley manuf119_f3d_482 7th cir costs associated with facilitating a capital_transaction required to be capitalized v the credit card cases that the third circuit relied on were inapplicable to the costs at issue in pnc bancorp because the costs in the credit card cases did not create or enhance separate and distinct assets while the costs at issue in the credit card cases were similar to the costs incurred by pnc these cases are factually distinguishable the costs held to be currently deductible in the credit card cases were all incurred in the start-up phase of new credit card businesses and did not produce clear and identifiable separate assets with determinable useful lives for example in colorado springs national bank the tenth circuit noted that t he start-up_expenditures here challenged did not create a property interest they produced nothing corporeal or salable f 2d pincite see also iowa-des moines national bank t c pincite in which the court held that the costs did not create or enhance a separate and distinct asset or property interest in pnc bancorp on the other hand the taxpayer incurred substantially_similar types of costs to create clearly identifiable separate and distinct assets in the form of new loans with determinable useful lives the third circuit’s reliance on the credit card cases ignores the premise that a particular cost no matter what its type may be deductible in one context but may be required to be capitalized in another context in recognition of this principle the supreme court in idaho power noted the following regarding wages paid_by a taxpayer in its trade_or_business there can be little question that other construction-related expense items such as tools materials and wages paid construction workers are to be treated as part of the cost of acquisition of a capital_asset of course reasonable wages paid in the carrying on of a trade_or_business qualify as a deduction from gross_income sec_162 of the code sec_162 but when wages are paid in connection with the construction or acquisition of a capital_asset they must be capitalized and are then entitled to be amortized over the life of the capital_asset so acquired u s pincite vi the third circuit misapplied the standard for capitalization set forth in indopco under the third circuit’s interpretation of indopco if a taxpayer can somehow link an expenditure to the needs of current income production that expenditure should qualify for current deduction pnc bancorp f 3d pincite- citing national starch chem corp v commissioner 918_f2d_226 3rd cir aff’d sub nom indopco supra in the instant case the costs were except in the case of first national bank of south carolina the courts in each of the credit card cases held that an initial fee paid_by the subject banks for joining the credit card system was required to be capitalized since the fee served to create a separate and distinct asset in first national bank of south carolina the court determined as a matter of fact that membership in asba a bank association facilitating the processing of credit card transactions was not a separate and distinct additional asset created or enhanced by the subject banks’ payment of an asba assessment the court further found that the assessment in issue in that case was made solely to meet pre-operational expenses f 2d pincite incurred to create or enhance loans which generated interest_income for the taxpayer beyond the close of the taxable_year the future stream of income produced by the loans constitutes the very kind of long-term benefit that the supreme court in indopco held to be indicative of capital expenditures see also colonial american life ins co supra the third circuit concluded that there need be no concern about a distortion of pnc’s income because of the regularity of these expenses f 3d pincite currently deducting these expenses however would not match the costs with the interest_income to which they relate resulting in a distortion of the taxpayer’s income as the supreme court stated in indopco t he internal_revenue_code endeavors to match expenses with the revenues of the taxable_period to which they are properly attributable thereby resulting in a more accurate calculation of taxable_income indopco u s pincite in this regard the tax_court astutely observed that if a taxpayer were permitted to currently deduct a capital_expenditure the taxpayer’s taxable_income would be seriously understated in a year when the amount of the costs at issue were increasing and just as seriously overstated in a year when the amount of those costs were decreasing with the result of making the corporation’s financial fortunes appear to be sinking when in fact it was enjoying great success and rising when in fact its business was seriously diminished pnc bancorp inc v commissioner t c pincite quoting 56_tc_1324 aff’d without published opinion 496_f2d_876 5th cir taxpayer erroneously treated the entire cost of constructing signs it subsequently leased as a current_expense notwithstanding that the original term of the lease for these signs was usually five years therefore the third circuit’s assumption that the regular and recurring nature of the expenses ensures that income is clearly reflected was erroneous subissue b is respondent’s position in this case inconsistent with the government's appellate brief filed in wells fargo no wells fargo supra involved the deductibility under sec_195 of a target’s investigatory costs incurred in connection with a corporate consolidation norwest initially contacted davenport about combining their banking businesses through a reorganization davenport hired a law firm to investigate the products services and reputation of norwest to ascertain whether norwest would be a good business fit for davenport and to ascertain whether the proposed transaction with norwest would be good for the davenport community ultimately it was agreed that davenport and bettendorf bank a member of the norwest consolidated_return group would join to form a national bank new davenport which would be wholly owned by norwest the tax_court held that the investigatory costs incurred by davenport were required to be capitalized in accordance with indopco even though they were incurred before the decision to consolidate was made because they were sufficiently related and connected to an event the transaction that produced a significant long-term benefit the taxpayer appealed sec_195 provides that start-up_expenditures may not be deducted but taxpayers can elect to amortize them over a period of at least five years a two- part definition of a start-up_expenditure is provided in sec_195 and b those sections provide that a start-up_expenditure is any amount a paid_or_incurred in connection with investigating the creation or acquisition of an active trade_or_business and b which if paid_or_incurred in connection with the operation of an existing active trade_or_business would be allowable as a deduction for the taxable_year in which paid_or_incurred under sec_162 a deduction is allowed for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in describing the law prior to sec_195 enacted in congress explained that investigatory expenses which were costs incurred in seeking and reviewing prospective businesses prior to reaching a decision to acquire or enter any business normally were not deductible because they were not incurred in carrying_on_a_trade_or_business see h_r rep no 96th cong 2d sess house report s rep no 96th cong 2d sess senate report investigatory expenses_incurred in searching for a new business could be deducted however if a taxpayer could show the search was related to an already existing business id the disparity in the tax treatment of investigatory expenses resulting from the carrying_on_a_trade_or_business requirement discouraged taxpayers from investigating the creation or acquisition of new trades_or_businesses sec_195 was enacted in part to minimize this disparity and to encourage formation of new businesses by providing an amortization deduction for eligible investigatory expenses prior to sec_195 no deduction was allowed for investigatory expenditures if they were not incurred in connection with the operation or expansion of an existing business taxpayers were successful in obtaining a current deduction in cases where a trade_or_business was already in existence and courts concluded that the investigatory expenditures did not create or enhance separate and distinct additional assets see ncnb corp v united_states 684_f2d_285 4th cir briarcliff candy corp v commissioner 475_f2d_775 2d cir whether a taxpayer was expanding an existing business or creating or acquiring a new trade_or_business became a controversial issue between the service and taxpayers after enactment of sec_195 and prior to issuance of revrul_99_23 the law regarding the proper tax treatment of costs incurred to investigate the expansion of an existing business or the creation or acquisition of a new trade_or_business remained uncertain as explained in the government’s brief on appeal in wells fargo prior to the issuance of revrul_99_23 supra the proper tax treatment of costs incurred by a taxpayer in investigating the possible expansion or acquisition of a business was subject_to uncertainty compare ncnb corp v united_states supra in which the court held that costs incurred in conducting various market and feasibility studies in the process of opening new branch banks were deductible with 731_f2d_1181 5th cir in which the court disagreed with ncnb and held that costs incurred in investigating whether to establish new branches of a savings and loans association were capital expenditures further cases involving the deductibility of investigatory costs were often heavily influenced by the now-discredited view that an expenditure need not be capitalized unless the expenditure results in the creation of a separate and additional asset see ncnb corp supra pincite central texas savings loan assoc supra pincite5 see also briarcliff candy v commissioner supra pincite in indopco the supreme court rejected the contention that expenditures were not subject_to capitalization unless the expenditures resulted in the creation of a separate and additional asset wells fargo supra government’s brief on appeal at p the service issued revrul_99_23 during the pendency of the taxpayer’s appeal the government in its brief in wells fargo conceded that davenport’s investigatory costs were deductible under sec_162 in light of the analysis provided in revrul_99_23 the concession was explained on brief as follows the ruling’s conclusions concerning the types of expenditures that qualify as investigatory costs that may be amortized under sec_195 also demonstrates the irs’s current view concerning what types of investigatory costs may be deducted when incurred in investigating the creation or acquisition of a business by a taxpayer already engaged in the active_conduct_of_a_trade_or_business in the same field one of the requirements that must be satisfied in order for an expense to be treated as a start-up cost is that the expense be one that would be deductible if incurred in an existing active trade_or_business in the same field consequently expenditures treated by revrul_99_23 as investigatory costs that may be amortized under sec_195 are expenditures of a type that are deductible not merely amortizable when incurred by a taxpayer that is actively engaged in conducting an existing trade_or_business in the same field wells fargo supra government’s brief on appeal at p sec_195 was enacted however to encourage the formation of new businesses by providing previously unavailable tax relief to a taxpayer investigating the creation or acquisition of a new trade_or_business the tax_court found that the investigatory expenditures at issue in the wells fargo case had to be capitalized in accordance with indopco because they were sufficiently related to an event the corporate acquisition that produced a significant long-term benefit although the government conceded on appeal that davenport’s investigatory costs were deductible in light of revrul_99_23 this concession is limited to situations where a taxpayer incurs investigatory expenditures in determining whether to expand its current business through an acquisition either as the acquiring or the acquired neither sec_195 nor revrul_99_23 were directed at changing the relevant capitalization principles regarding the acquisition of a specific capital_asset the following passage from the legislative_history of sec_195 illustrates that the relief congress sought to provide in sec_195 is specifically directed to the type of expenditures typically incurred in investigating whether to acquire a business and which business to acquire e ligible expenses consist of investigatory costs incurred in reviewing a prospective business prior to reaching a final_decision to acquire or to enter that business these costs include expenses_incurred for the analysis or survey of potential markets products labor supply transportation facilities etc eligible expenses also include start-up costs which are incurred subsequent to a decision to establish a particular business and prior to the time when the business begins for example start-up costs include advertising salaries and wages paid to employees who are being trained and their instructors travel and other expenses_incurred in lining up prospective distributors suppliers or customers and salaries or fees paid_or_incurred for executives consultants and for similar professional services with start-up_expenditures eligible for amortization do not include any amount respect to which a deduction would not be allowed to an existing trade_or_business for the taxable_year in which the expenditure was paid_or_incurred in addition the amortization election for start-up_expenditures does not apply to amounts paid_or_incurred as part of the acquisition_cost of a trade_or_business also start-up_expenditures do not include amounts paid_or_incurred for the acquisition of property to be held_for_sale or property which may be depreciated or amortized based on its useful_life house report at pp senate report at pp additional evidence that congress was not attempting to address the capitalization_rules outside the context of a search for a business is found in its discussion of investigatory expenses attributable to the acquisition of corporate stock in addition to the active business requirement applicable to the entity in the case of investigatory expenditures incurred by a taxpayer with respect to the acquisition of an existing trade_or_business the taxpayer will be considered to have entered into a trade_or_business only if the taxpayer has an equity_interest in and actively participates in the management of the trade_or_business in the case of a taxpayer incurring investigatory expenses with respect to the acquisition of common_stock a taxpayer would usually be considered to have acquired an investment_interest rather than a qualifying trade_or_business interest thus investigatory expenses attributable to the acquisition of corporate stock generally will not be eligible for amortization however if in substance a transaction is the acquisition of the assets of a trade_or_business the investigatory expenses are eligible for amortization even though one of the steps of the transaction involved the acquisition of stock eg the acquisition of a corporation which is then liquidated id it is well-settled that income_tax deductions are a matter of legislative grace and the burden of showing the right to a deduction is on the taxpayer 319_us_590 308_us_488 292_us_435 deductions are exceptions to the norm of capitalization see sec_161 and sec_261 congress has expressed an intent through sec_195 to allow for amortization of certain investigatory expenditures incurred in connection with the acquisition of a new trade_or_business congress did not express an intent however for that analysis to extend to the investigation of the acquisition of a specific capital_asset thus where a taxpayer is already operating an existing trade_or_business and incurs costs in investigating the acquisition of a specific capital_asset the law is clear that those costs are capital acquisition costs the government’s concession in wells fargo therefore should not affect the disposition of this case because corporation a is investigating the potential acquisition of a specific capital_asset not the formation of a new business respondent’s litigating position is consistent with the government’s concession on appeal in wells fargo subissue c is respondent’s position in this case inconsistent with revrul_99_23 i r b no revrul_99_23 provides guidance concerning which investigatory costs incurred in connection with the acquisition of a new trade_or_business are eligible for amortization as start-up_expenditures under sec_195 in the ruling the service explained that under sec_195 expenditures described in sec_195 that are incurred before the establishment of an active business are deemed to be paid_or_incurred in the operation of an existing active trade_or_business provided that such existing trade_or_business is in the same field as the business the taxpayer is investigating whether to create or acquire thus such costs are deemed to satisfy the carrying_on_a_trade_or_business requirement clearly requiring that the sec_162 threshold be met the ruling also explains that because sec_195 requires that an expenditure described in sec_195 be allowable as a deduction for the taxable_year in which paid_or_incurred the expenditure must still meet all of the other requirements of sec_162 accordingly the expenditure must be an ordinary_expense qualifying under sec_162 and not a capital_expenditure in order to be a start- up expenditure under sec_195 revrul_99_23 holds that expenditures incurred in the course of a general search for or investigation of an active trade_or_business in order to determine whether to enter a new business and which new business to enter other than costs incurred to acquire capital assets that are used in the search or investigation qualify as investigatory costs that are eligible for amortization as start- up expenditures expenditures that are incurred however in connection with the attempt to acquire a specific business do not qualify as start-up_expenditures because they are acquisition costs under sec_263 the holding of revrul_99_23 evolves from the capitalization line drawn in revrul_77_254 1977_2_cb_63 which was specifically referenced to in the legislative_history of sec_195 revrul_77_254 considers which costs incurred in the potential acquisition of a new business are capital acquisition costs for purposes of sec_165 and sec_263 in that ruling the taxpayer placed advertisements in several newspapers traveled to various locations to investigate businesses that were for sale and commissioned audits to evaluate the potential of several of these businesses eventually the taxpayer decided to purchase a specific business and retained a law firm to draft the necessary purchase documents the taxpayer ultimately abandoned all attempts to acquire the business and reported a loss under sec_165 revrul_77_254 concluded that the expenses for advertisements travel to search for a new business and the cost of audits designed to help the taxpayer decide whether to attempt an acquisition were investigatory expenses that were not deductible under sec_165 the expenses of retaining a law firm to draft the purchase documents and other expenses_incurred in the attempt to complete the purchase of a specific business were capital in nature and thus were deductible upon the abandonment under sec_165 the tax_court has also recognized that there is a distinction between investigatory expenditures incurred to expand an existing business and costs incurred to acquire a separate and distinct capital_asset in ellis banking corp v commissioner supra the taxpayer incurred expenses for office supplies filing fees travel and accounting services in connection with its examination of a target bank’s books_and_records the examination was performed pursuant to an acquisition agreement for the purchase of target’s stock that was contingent upon several terms and conditions the taxpayer argued that the expenses at issue were not acquisition costs because they were made without a firm commitment to purchase the target’s stock and because they were made to investigate the financial condition of a potential acquisition the tax_court concluded that these expenses were nondeductible capital expenditures incurred in the acquisition of a capital_asset the court determined that this would be the result even if the taxpayer had been in the business of acquiring banks or even if the expenditures were incurred on a recurring basis the court_of_appeals agreed with the taxpayer’s assertion that the expenditures were made in the investigation of the target and without a firm commitment to buy nonetheless the court_of_appeals concluded that the expenses of investigating a capital_investment are properly allocable to that investment and must therefore be capitalized id f 2d pincite in rejecting the taxpayer’s argument that 261_f2d_421 4th cir rev’g 29_tc_520 permitted the deduction for investigatory costs the court_of_appeals noted that the appellate court in york never considered the possibility that the expenditures might be capital in nature instead focusing solely on the requirement of sec_162 that the taxpayer be in the trade_or_business ellis banking f 2d pincite n in sustaining the government’s position the court_of_appeals further noted that the great weight of authority and its own examination of the relationship of sec_162 and sec_263 establish that the cost of investigating an investment is part of the cost of the investment even if the taxpayer is not entering a new business emphasis added id the service has also separately considered the deductibility of investigatory expenditures incurred to acquire capital assets in revrul_74_104 1974_1_cb_70 the service considered the deductibility of evaluation expenditures incurred by a corporation in the business of acquiring existing residential property to renovate and subsequently sell to the general_public prior to acquiring property for renovation the taxpayer incurred expenditures in evaluating a potential locality to determine the feasibility of selling such property in the locality the expenditures included the cost of securing an initial report from an independent agent and salaries travel and other related costs incurred by the taxpayer in evaluating the agent’s report and the locality involved the ruling holds that because the expenditures are incurred by the taxpayer in connection with acquiring existing residential property and provide benefits beyond the current taxable_year through the sale of the renovated property such expenditures are capital expenditures that must be taken into account as part of the cost of acquiring the property however if the expenditures do not result in the acquisition of property they are deductible under sec_165 although revrul_99_23 clarifies that whether and which investigatory expenditures are deductible if they are incurred in connection with investigating the acquisition of a business notwithstanding indopco it does not purport to address the situation at bar here thus the analysis of revrul_99_23 concerning whether an expenditure is investigatory and thus eligible for amortization under sec_195 should be limited to situations where a taxpayer is investigating the acquisition of a new business rather than the acquisition of a specific asset accordingly where a taxpayer such as corporation a incurs expenditures in investigating whether to acquire a specific asset ie a loan for use in an existing business respondent should continue to argue that such expenditures are required to be capitalized either under a significant future_benefits analysis or under an acquisition of a capital_asset analysis issue whether expenditures incurred by corporation a for commissions and offering expenses should be capitalized rather than deducted in the year incurred expenses_incurred to obtain a loan are capital expenditures that must be amortized over the period of the loan 57_tc_781 acq on this issue 1974_1_cb_1 in reaching its holding the tax_court relied on 18_bta_1179 in which the board_of_tax_appeals stated in its essence such a disbursement commissions fees and printing costs is not unlike bond_discount prepaid rent cost of acquiring or disposing of a leasehold or item contract and many other transactions they should be spread over the definite period of the loan lease or contract see also s l building corporation v commis19_bta_788 acq x-1 c b rever60_f2d_719 2d cir revd 288_us_406 24_bta_220 9_tc_180 acq 1947_2_cb_3 revrul_86_67 1986_1_cb_238 revrul_81_161 1981_1_cb_313 revrul_75_172 1975_1_cb_145 revrul_70_360 1970_2_cb_103 in 33_tc_671 a transferee corporation that assumed a mortgage on transferred property argued that loan expenses that were incurred by the transferor for the sole purpose of acquiring a business asset the mortgaged property should follow the asset when it was transferred the court stated that the loan expenses were made to obtain the use of the money the purpose of the loan itself did not matter it is not the purpose for which the loan is made that is important it is the purpose of the expenditure for loan discounts and expenses that purpose is to obtain financing or the use of money over a fixed period extending beyond the year of borrowing when we analyze the reason behind the rule_of amortizing such debt expenses the distinction between this case and s l building corporation and longview hilton hotel co vanishes here as in the cited cases the mortgage discounts and expenses represent the cost of money borrowed for a period extending beyond the year of borrowing it matters not that the proceeds of the loans be used to build an income-producing warehouse as in julia stow lovejoy or to purchase additional properties as in s l building corporation or to buy the mortgaged premises as in the instant case in all such cases the expenditure represents an expenditure for the cost of the use of money and not a capital_expenditure for the cost of any asset obtained by the use of the proceeds of the money borrowed amortization of the loan expense is related to the life of the loan and not the life of any asset obtained by use of the loan proceeds the transfer of the asset obtained by use of the loan proceeds does not mean the transferee succeeds to the unamortized balance of the loan discounts and expenses if the debt is assumed by the transferee it merely marks an earlier end to the period for which the borrower had the use of the money which means the borrower who has been amortizing the debt discounts and expenses he incurred or paid and not the transferee can take the unamortized balance as a deduction in the year of transfer t c pincite in the present case corporation a used funds obtained from the sale of the securities both for its daily operations and to purchase auto loans see petitioners’ proposed finding of fact no corporation a paid firm a brokerage firm sales commissions and a due diligence fee to issue the securities cc year notes redeemable by holders dd and ee months after date_of_issue corporation a incurred these costs to obtain financing or the use of money over fixed periods extending beyond the year in which the securities were issued therefore such costs are not currently deductible but rather are required to be capitalized and amortized over the terms of securities issued case development hazards and other considerations please call if you have any further questions lon b smith acting associate chief_counsel financial institutions and products by joel e helke counsel to the associate chief_counsel financial institutions and products
